Citation Nr: 0829527	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-21 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, diagnosed as a major 
depressive disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as a major depressive 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to March 
1980 and from January 1991 to July 1991, with additional 
service in the National Guard.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  In an unappealed January 1995 decision, the RO denied the 
claim of entitlement to service connection for a 
neuropsychiatric disorder, diagnosed as anxiety and 
depression.

2.  The evidence added to the record since January 1995, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claim.

3.  A chronic depressive disorder was not present in service; 
symptoms of a depressive disorder were not continuous after 
service and did not manifest until many years after service. 

4.  The veteran's current psychiatric disorder, diagnosed as 
a major depressive disorder, single episode and severe, is 
unrelated to service.

5.  The veteran did not engage in combat with the enemy.

6.  The veteran has been diagnosed with PTSD based on 
asserted in-service stressors.

7.  The evidence of record does not corroborate the veteran's 
claimed in-service stressors.


CONCLUSIONS OF LAW

1.  The January 1995 decision, which denied the veteran's 
claim of entitlement to service connection for a 
neuropsychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The evidence received subsequent to the January 1995 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder have been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2007).

3.  The veteran's current acquired psychiatric disorder, 
diagnosed as a major depressive disorder, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Psychiatric Disorder Based on New and Material 
Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

The Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim, regardless of the 
RO's determination.  The Board will determine whether new and 
material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

Historically, a January 1995 rating decision denied service 
connection for a neuropsychiatric disorder on the basis that 
the veteran's in-service symptomatology was acute and 
transitory which resolved with treatment and no permanent 
residuals.  There was no psychiatric disability noted at 
separation, and no psychiatric disorder for several years, 
which was attributed to job stress.  He did not appeal and 
that decision became final.  The RO's January 1995 decision 
represents the last final disallowance of entitlement to 
service connection for a psychiatric disorder. 

The veteran applied to reopen the claim for a psychiatric 
disorder in November 2005.  After a review of the claims 
file, the Board finds that the claim should be reopened.  
Specifically, in support of his claim, he submitted multiple 
private psychiatric reports reflecting information regarding 
the onset of symptomatology.  Because this evidence provides 
a more complete picture of his psychiatric disorder and 
related to his claim, the claim is reopened.  

II.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As the veteran has both claimed service connection for 
anxiety and depression (based on new and material evidence), 
and separately claimed PTSD, the Board will address each in 
turn. 



Anxiety/Depression Disorder

Having reopened the claim for an acquired psychiatric 
disorder, the Board will now address it on the merits.  In 
the present case, there is no dispute that the veteran has a 
current disability.  A private examination dated June 2003 
revealed a diagnosis of major depressive disorder, single 
episode and severe.  However, for the reasons set forth 
below, his claim fails because the evidence of record 
indicates that his current disability is unrelated to 
service.  

The Board acknowledges that, in May 1991, a service treatment 
record revealed that the veteran sought treatment for 
depression.  The examiner diagnosed his symptomatology as a 
maladaptive reaction to a psycho-social stressor, reactive 
depression.  Despite this one noted incident of reactive 
depression during service, however, the Board finds that the 
weight of the evidence does not indicate that a related 
chronic psychological disorder developed in service.

Importantly, two months after his single in-service treatment 
for reactive depression in May 1991, during a July 1991 
demobilization/redeployment medical examination, the veteran 
denied nightmares, trouble sleeping, or recurring thoughts 
about his experiences overseas.  Moreover, his separation 
examination in November 1992 also revealed "normal" 
psychiatric findings, and the veteran denied symptoms of 
depression or excessive worry, frequent trouble sleeping, or 
nervous trouble of any sort.  

The Board has considered the veteran's contention that his 
current psychological disability originated in service.  The 
United States Court of Appeals for the Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

In reviewing the evidence of record, the Board finds that the 
veteran's statements, made many years after service, to be of 
lesser probative than the service treatment records, which 
are indicative of a single, acute, and transitory occurrence 
of reactive depression in service.

Therefore, even considering the noted in-service treatment 
for a maladaptive reaction and reactive depression in May 
1991, the Board finds that the weight of the evidence 
demonstrates that the pathology shown during service was 
acute and transitory in nature and that a chronic depressive 
disorder was not incurred in service. 

Next, the Board finds that the veteran is not entitled to a 
grant of service connection pursuant the chronicity provision 
of 38 C.F.R. § 3.303(b), which is applicable where evidence 
shows that a veteran had a chronic condition in service and 
still has such a condition.  As stated above, while he was 
treated for reactive depression in May 1991, the medical 
evidence is merely suggestive of an acute and transitory 
episode in service and is not indicative of a chronic disease 
in service.  

Moreover, the Board finds that the weight of the evidence 
indicates that symptoms of a chronic psychiatric disorder did 
not continue after service.  Specifically, in an August 1992 
medical report prepared by the State Insurance Fund for the 
purpose of determining disability compensation, the examiner 
noted that he had no prior history of psychiatric illness.  
The examiner noted that the veteran first began to feel 
nervous and forget things in August 1992 because of increased 
pressure at work but that, at the time of the November 1992 
report, he was "asymptomatic."  

Although it appears that the veteran sought VA outpatient 
treatment for anxiety and depression again in 1994, the 
claims file does not reflect any subsequent treatment until 
February 2002, 8 years later.  Moreover, in a June 2003 a 
report by Dr. R.D.D., his treating physician since February 
2002, it was noted that the onset of his psychiatric disorder 
began in 2002.  Thus, the clinical evidence does not indicate 
a chronic disease with continuing symptomatology dating back 
to service.  

Although the veteran, in a January 2003 statement, indicated 
that he experienced associated symptoms since service, the 
preponderance of the evidence does not support a finding of 
continuing symptomatology dating back to service.  The Board 
has weighed the lack of contemporaneous medical records 
against the veteran's statements and places high probative 
value on the absence of continuous complaints and treatment 
for a chronic psychiatric disability for 8 years prior to his 
current diagnosis.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

For these reasons, the Board finds that symptoms of a major 
depressive disorder were not continuous after service and not 
manifest for many years after service.  Thus, the 
requirements of chronicity and continuity of similar symptoms 
after service for a chronic disease cannot be established to 
support a statutory finding of service connection pursuant to 
38 U.S.C.A. § 3.303(b).  

Next, the Board finds that the veteran's current depressive 
disorder is unrelated to service.  There is simply no medical 
evidence of record causally relating his psychiatric 
disorder, currently diagnosed as a major depressive disorder, 
single episode and severe, to active service.  

According to the June 2003 examination by Dr. R.D.D., the 
veteran's depressive disorder originated due to stressful 
events at work.  Specifically, the veteran "related the 
onset of symptoms to situations at work, as he worked as a 
correctional officer he was affected by riots in which he 
felt threatened and anxious."  Although it was noted that he 
"reacted intensely" to remembrances of his overseas 
service, the private physician determined that the veteran's 
enduring stressor included riots and hostages at the 
workplace.  

Moreover, an investigation by the Social Security 
Administration (SSA) determined that the veteran began 
experiencing anxiety related to his job in November 2002, 
during which time a prison riot broke out causing him to 
experience severe anxiety and resulted in significant 
depressive symptoms.  The Board acknowledges that the rating 
criteria used by the SSA, while not controlling for VA 
purposes, may still be pertinent to the adjudication of a 
claim for VA benefits.  Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board has also considered the veteran's statements and 
testimony asserting a relationship between his currently-
diagnosed psychiatric and active duty service.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Further, the Board acknowledges the VA treatment report from 
March 1994, in which the veteran indicated that symptoms of 
anxiety were present after service and that, upon his return 
to work, "his supervisor perceived he was different."   
However, the listing of such symptomatology as a part of the 
history or complaints section of the examination report does 
not equate to a medical nexus opinion of etiology.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional").   

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright, 2 Vet. App. at 
25 (holding that interest in the outcome of a proceeding may 
affect the credibility of testimony). 

Since there is no competent medical evidence linking the 
veteran's currently-diagnosed depressive disorder to his 
active duty, the requirement necessary to establish a medical 
nexus for service connection has not been met.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder, currently diagnosed as 
a major depressive disorder, the Board is unable to grant the 
benefits sought.  

PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2007).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

In this case, the veteran alleged that he suffers from PTSD 
due to in-service stressful events.  Specifically, he 
indicated that, while serving overseas during the Persian 
Gulf War, (1) he was required to wear gas masks and had 
feelings of panic because he felt he was not receiving enough 
oxygen through the mask but could not remove the mask for 
fear of gas exposure; (2) he and another soldier had become 
lost for a day while on a mission and feared they would not 
find their unit; (3) he physically attacked another soldier 
when he was pushed from a military vehicle; and (4) he 
threatened to kill his platoon sergeant.

Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, the Board 
finds that the weight of the evidence is against the claim 
because his in-service stressors cannot be verified.

The evidence shows that the veteran did not engage in combat 
with the enemy.  While he indicated that he feared being 
exposed to gas when he was required to wear gas masks and 
that he feared an encounter with the enemy when he was 
separated from his unit for a day, the evidence of record 
does not show that he was ever in combat.  Of note, even 
though he was the recipient of the Army Service Ribbon, Army 
Lapel Button, Southwest Asia Service Medal, National Defense 
Service Medal, NCO Professional Development Ribbon, and 
Humanitarian Service Medal, he was not awarded any combat 
medals or decorations.  

Service personnel records show that the veteran served as a 
military policeman, and his service treatment records do not 
show any indicia of combat participation or exposure, nor 
combat-related complaints, treatment, or diagnoses.  
Moreover, in a March 1994 treatment report, the veteran 
indicated that his company "had nothing to do" in the 
Persian Gulf except fight amongst themselves.  

For these reasons, the Board finds that the veteran did not 
engage in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  See Gaines v. West, 
11 Vet. App. 353, 359 (1998).  Accordingly, his statements 
and testimony concerning the alleged stressors may not be 
accepted, standing alone, as sufficient proof of their 
occurrence.  Therefore, independent evidence is necessary to 
corroborate his statement as to the occurrence of the claimed 
stressors.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

As to the veteran's claimed stressors of wanting to kill his 
platoon sergeant and attacking a fellow soldier, the Board 
finds that these particular events are not stressors for the 
purposes of establishing PTSD.  

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  

It is the distressing event, rather than the mere presence in 
a "combat zone" that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  See Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Further, the second criterion set 
forth under DSM-IV also requires a response that involves 
intense fear, helplessness, or horror on part of the veteran 
claiming service connection for PTSD.

In this case, the veteran's contention that he wanted to kill 
his platoon sergeant does not amount to a stressful event 
that would cause the veteran himself to fear for his life or 
feel intense fear, helplessness, or horror.  While, in a 
service treatment record from May 2001 regarding the 
incident, he indicated that "his sergeant has been ordering 
him around an excessive amount and this has contributed to 
his homesickness," he did not allege that he personally 
feared for his own life or otherwise experienced intense 
fear, helplessness, or horror.  Thus, this is not the type of 
stressful event that qualifies as a stressor for the purposes 
of establishing service-connection for PTSD.

Likewise, the veteran's claimed stressor of having assaulted 
a fellow soldier also is not the type of event that would 
cause the veteran to fear for his life or feel intense fear, 
helplessness, or horror.  Although, when discussing his 
stressors in May 2007, the veteran initially reported that he 
was "pushed" from a military vehicle, the evidence 
indicates that it was the veteran, and not the other soldier, 
who was the aggressor.  

In fact, an affidavit provided by the soldier involved, 
A.T.G., indicated that it was the veteran who initiated a 
physical attack against him after he directed the veteran to 
get on another vehicle.  Moreover, service treatment records 
do not otherwise indicate that he complained of or sought 
treatment for being "pushed."  Therefore, as the weight of 
the evidence indicates that the veteran was the aggressor in 
the altercation with a fellow soldier, the Board finds that 
this event does not constitute a qualifying in-service 
stressor.  

Consequently, as the two claimed stressors set forth above 
(wanting to kill his platoon sergeant and physically 
attacking a fellow soldier) do not meet the criteria under 
DSM-IV, which requires a person to have been exposed to a 
traumatic event where the person's response involved intense 
fear, helplessness, or horror, the Board finds that these 
events are not sufficient to establish an in-service 
stressor.  

Next, the Board finds that the remaining claimed stressors, 
that of fearing the possibility of asphyxiation from his gas 
mask and of being separated from his unit for a day, are not 
corroborated by the evidence of record.  

As to his fear of using the gas mask, the veteran does not 
provide specific information regarding this stressor.  He 
merely stated that he felt he was not able to breathe with 
the mask and that he feared he would die by asphyxiation and 
did not identify the approximate dates or locations when he 
wore his mask or when problems with the mask occurred.  

With regard to his separation from the unit, the veteran 
indicated that he and another soldier, Specialist A. P., were 
sent on a mission in March 1991 to pick up equipment but lost 
their way back to camp for a day.  However, the approximate 
location of the event was not identified.

In a May 2007 Memorandum, the RO found that the information 
provided by the veteran was insufficient to send to the U.S. 
Army and Joint Services Records Research Center (JSRRC).  The 
RO determined that all efforts to obtain the needed 
information had been exhausted and that future attempts to 
obtain the information would be futile.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, given lack of specific 
information provided by the veteran and the absence of any 
corroborating information, the Board finds that the stressors 
identified by the veteran are not supported by the evidence 
of record.  

The Board acknowledges that the veteran was diagnosed with 
PTSD in June 2003 by a private physician and that his PTSD 
was seemingly associated with his active duty.  However, 
"[a]n opinion by a mental heath provisional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  

In consideration of the above, the Board finds that the in-
service stressors identified by the veteran have not been 
verified as is necessary to establish a claim for PTSD 
pursuant to 38 C.F.R. § 3.304(f).  For these reasons, the 
Board finds that equipoise is not shown, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  As the weight of the evidence is against 
the claim for service connection for PTSD, the Board is 
unable to grant the benefits sought.  



Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, a notice letter provided to the veteran in 
January 2006, included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Moreover, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in November 2006 and February 
2007, which fully addressed all notice elements and were sent 
prior to the initial RO decisions in these respective 
matters.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in November 2006, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date for his claims.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  
Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA outpatient treatment records.  
Further, the veteran submitted private treatment records and 
statements from his wife and fellow soldiers on his behalf.  
Also, he was provided an opportunity to set forth his 
contentions during the hearing before an RO hearing officer.  

Moreover, the Board finds that a remand for a VA examination 
is not in order.  While the evidence supports the first 
factor of 38 C.F.R. § 3.159(c)(4) (that of a current 
disability), there is no competent evidence that the 
veteran's psychiatric disorders were the result of an in-
service occurrence or may be associated with military 
service.  As to his claim for service connection for PTSD, no 
qualifying in-service stressor has been identified.  In 
addition, the Board finds that the medical evidence of record 
is sufficient to make a decision on the claim.  Therefore, 
remand for a VA examination is not warranted.  For the 
reasons set forth above, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is granted.

Service connection for an acquired psychiatric disorder, 
diagnosed as a major depressive disorder, is denied on the 
merits.

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


